[Cite as In re Affidavits for Probable Cause, 2016-Ohio-856.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103255




                              IN RE: AFFIDAVITS FOR
                                PROBABLE CAUSE1




                                            JUDGMENT:
                                             DISMISSED


                                    Civil Appeal from the
                                  Cleveland Municipal Court
                      Case Nos. 2015-GA51, 2015-GA52, and 2015-GA57

        BEFORE: Kilbane, P.J., E.T. Gallagher, J., and Laster Mays, J.

        RELEASED AND JOURNALIZED:                           March 4, 2016

        1
      The Cleveland Municipal Court captioned this case In Re: Affidavits Relating to Timothy
Loehmann and Frank Garmback.
APPELLANTS

Reverend Dr. R.A. Vernon, pro se
5900 Kinsman Avenue
Cleveland, Ohio 44104

Reverend Dr. Jawanza Colwin, pro se
8712 Quincy Avenue
Cleveland, Ohio 44106

Bakari Kitwana, Jr., pro se
3595 Blackberry Lane
Westlake, Ohio 44145

Edward Little, Jr., pro se
11806 Iowa Avenue
Cleveland, Ohio 44108

Julia Shearson, pro se
2999 Payne Avenue, #220
Cleveland, Ohio 44114

Rachelle Smith, pro se
4364 W. 52nd Street
Cleveland, Ohio 44144

Dr. Rhonda Y. Williams, pro se
1341 East Boulevard #3
Cleveland, Ohio 44106

Joseph Worthy, pro se
250 East 156 Street
Cleveland, Ohio 44110




                                      (Continued on page -ii-)
ATTORNEYS FOR APPELLEE

Hilary S. Taylor
Shawn W. Maestle
Weston Hurd, L.L.P.
1301 East 9th Street
Cleveland, Ohio 44114
MARY EILEEN KILBANE, P.J.:

         {¶1} Affiants-appellants, Rev. Dr. Jawanza Colwin, Bakari Kitwana, Edward

Little, Jr., Julia Shearson, Rachelle Smith, Rev. Dr. R.A. Vernon, Dr. Rhonda Y.

Williams, and Joseph Worthy, a group of clergy members, community activists, and other

concerned citizens (“appellants”), appeal from the order of appellee Cleveland Municipal

Court (“Cleveland Municipal Court”), finding that their affidavits set forth probable cause

for criminal complaints against Cleveland police officers Timothy Loehmann (“Officer

Loehmann”) and Frank Garmback (“Officer Garmback”) in connection with the shooting

death of Tamir Rice (“Tamir”), but concluding that the court lacks authority to issue the

arrest warrants and referring the matter for further prosecutorial review.   For the reasons

set forth below, we conclude that the appeal is now moot, so we grant the Cleveland

Municipal Court’s motion to dismiss.

         {¶2} On November 22, 2014, 12-year-old Tamir was outside the Cudell

Recreation Center, carrying an Airsoft pellet gun, and occasionally aiming at people and

objects. The orange tip that distinguishes Airsoft pellet guns from actual firearms had

been removed from the Airsoft gun.       Officer Loehmann and Officer Garmback were

dispatched to the scene in response to a 911 caller reporting a man with a gun.      As the

patrol car, driven by Officer Garmback, came to a stop, Officer Loehmann immediately

exited the car.   Within seconds, Officer Loehmann fired his weapon twice, striking

Tamir.

         {¶3} On June 9, 2015, appellants asserted that Officer Loehmann and Officer
Garmback committed the following offenses in connection with the death of Tamir:

aggravated murder; murder; involuntary manslaughter; reckless homicide; negligent

homicide; and dereliction of duty.

       {¶4} On June 11, 2015, the court determined that the affidavits were filed in

good faith and that there is probable cause to support the accusations of murder,

involuntary manslaughter, reckless homicide, negligent homicide, and dereliction of duty

as to Officer Loehmann.    The court further found that there is probable cause to support

the accusations of negligent homicide and dereliction of duty as to Officer Garmback.

Applying State ex rel. Boylen v. Harmon, 107 Ohio St.3d 370, 2006-Ohio-7, 839 N.E.2d

934, the court determined, however, that in order for private citizens to “cause

prosecution” through an affidavit filed pursuant to R.C. 2935.09(D), the affidavit must be

presented to a “reviewing official for the purpose of review to determine if a complaint

should be filed by the prosecutor.” The court concluded that “complaints should be filed

by the Prosecutor” as the entity “ethically required to decide whether, applying the highest

standard of proof * * * it is more likely than not that a reasonable trier of fact will hold

the individuals * * * accountable for these, or any other crimes that might be alleged.”

       {¶5} On June 18, 2015, appellants filed an application for a writ of mandamus

with this court to compel the Cleveland Municipal Court to issue felony arrest warrants.

The parties filed briefs in that original action.   On July 10, 2015, after reviewing the

record and briefs, this court dismissed the application for the writ of mandamus.      In a

nine-page opinion, this court held that “mandamus does not lie to correct errors and
procedural irregularities in the course of a case,” and that “appeal is an adequate remedy

at law.”    See State ex rel. Vernon v. Adrine, 8th Dist. Cuyahoga No. 103149,

2015-Ohio-2867, ¶ 8.

      {¶6} On July 10, 2015, appellants filed the instant appeal, and assigned the

following errors for our review:

                                   Assignment of Error One

      The trial court erred when, in lieu of discharging its ministerial duty to
      forthwith issue a warrant for the arrest of the person charged [with felony
      crimes] in the affidavit, pursuant to Ohio Revised Code 2935.10, the trial
      court categorized its judgment as advisory in nature and forwarded the
      judgment that felony charges should be filed against a defendant to city and
      county prosecutors.

                                   Assignment of Error Two

      The trial court erred in its determination that the trial court does not have
      the option of issuing a warrant in cases initiated by the affidavits of private
      citizens. This is contrary to Ohio Revised Code and legal authority.

                               Assignment of Error Three

      The trial court erred in its interpretation of the 2006 amendments to R.C.
      2935.09, and the effect of said amendments on R.C. 2935.10. The court’s
      interpretation of R.C. 2935.09, as amended, eliminates the ability of private
      citizens to cause prosecution by filing affidavits with the court, in exchange
      allowing such affidavits to be filed with a reviewing official to determine if
      probable cause exists and if charges should be filed by a prosecutor.
                                Assignment of Error Four

      The trial court erred in its conclusion that Criminal Rule 4 and R.C. 2935.10

      are in conflict, thereby nullifying R.C. 2935.10 and the statutory mandate

      within, which states a trial court shall forthwith     issue a warrant for arrest

      after finding citizen affidavits, which allege felony crimes, contain probable
       cause, were filed in good faith, and are meritorious.

       {¶7} During the pendency of this appeal, the Cuyahoga County prosecutor issued

its “Report on the November 22, 2014 Shooting Death of Tamir Rice” (“Prosecutor’s

Report”).   This Report, dated December 28, 2015, was posted on the Prosecutor’s

webpage and released to the public. In light of this development, we asked the parties to

brief the additional issue of mootness. We accessed this report through the Prosecutor’s

homepage, where it has remained available.       We further note that pursuant to Evid.R.

201(F), judicial notice may be taken at any stage of the proceeding, including on appeal.

State v. Mays, 83 Ohio App.3d 610, 614, 615 N.E.2d 641 (4th Dist.1992). A judicially

noticed fact must be one not subject to reasonable dispute in that it is either (1) generally

known within the territorial jurisdiction of the trial court or (2) capable of accurate and

ready determination by resort to sources whose accuracy cannot reasonably be questioned.

 Id. In this matter, both parties acknowledge the release of the Prosecutor’s Report and

have briefed its relevance to the issue of mootness.        Moreover, its contents are not

subject to reasonable dispute in that it is both generally known within the territorial

jurisdiction of the trial court and its contents are capable of accurate and ready

determination by resort to sources whose accuracy cannot reasonably be questioned.

Therefore, we consider the Prosecutor’s Report insofar as it is relevant herein.      In the

Prosecutor’s Report, the prosecutor found that “Loehmann was facing a suspect pulling

an object from his waist that Loehmann thought was a real gun.”      See Cuyahoga County,

Office of the Prosecutor, Report on the November 22, 2014 Shooting Death of Tamir
Rice (Dec. 28, 2015), available at http://www.prosecutor.cuyahogacounty.us/ (accessed

from January 2016 through February 2016). The prosecutor concluded that the shooting

was the tragic result of the officers’ mistaken but reasonable analysis of Tamir’s

appearance and actions with a toy gun.      The Prosecutor’s Report recommended “against

bringing any criminal charges to the Grand Jury [because no] reasonable judge or jury

would find criminal conduct” in the officers’ use of deadly force.       No charges were

issued.

                                           Mootness

          {¶8} The Cleveland Municipal Court maintains that the matter is moot, in light

of the Prosecutor’s Report and the grand jury’s decision declining to issue criminal

charges against the officers, and has filed a motion to dismiss the instant appeal.

Appellants urge us to apply an exception to the mootness doctrine and order the trial court

to issue arrest warrants in this matter.
       {¶9} We recognize that in State ex rel. Vernon, 8th Dist. Cuyahoga No. 103149,

2015-Ohio-2867, this court concluded that an “appeal is an adequate remedy at law.” Id.

at ¶ 9. Nonetheless, a court has a duty to dismiss an action when the court finds that the

issues raised are moot.       McBee v. Toledo, 6th Dist. Lucas No. L-13-1101,

2014-Ohio-1555.     “[A]n event that causes a case to become moot may be proved by

extrinsic evidence outside the record.” Pewitt v. Lorain Corr. Inst., 64 Ohio St.3d 470,

472, 1992-Ohio-91, 597 N.E.2d 92. Accord Tschantz v. Ferguson, 57 Ohio St.3d 131,

133, 566 N.E.2d 655 (1991). A court may take judicial notice of mootness. State ex

rel. Rivera v. Callahan, 8th Dist. Cuyahoga No. 86085, 2005-Ohio-2182, ¶ 3.

       {¶10} In this matter, because of the Prosecutor’s Report recommending “against

bringing any criminal charges to the Grand Jury [because no] reasonable judge or jury

would find criminal conduct” in Officer Loehmann’s use of deadly force and in Officer

Garmback’s actions, and the decision of the grand jury to not issue any charges, we

conclude that this appeal is now moot.   These determinations directly conclude that there

is no probable cause for criminal charges, thereby rendering moot each of the claims

raised herein on appeal.

       {¶11}   Notwithstanding the release of the Prosecutor’s Report, appellants argue

that the matter is not moot because: (1) the matter is capable of repetition, yet evading

court review; (2) the Prosecutor’s Report is not, technically, a “no bill” and is too

ambiguous to render the instant appeal moot; and (3) jeopardy did not attach and, they

claim, a new grand jury has convened and is now considering charges.
                       Capable of Repetition, Yet Evading Review

      {¶12} An exception to the mootness doctrine is presented when issues are “capable

of repetition, yet evading review.” State ex rel. Plain Dealer Publishing Co. v. Barnes,

38 Ohio St.3d 165, 527 N.E.2d 807 (1998), paragraph one of the syllabus.         The Ohio

Supreme Court has limited “this exception [to] exceptional circumstances in which the

following two factors are both present: (1) the challenged action is too short in its

duration to be fully litigated before its cessation or expiration, and (2) there is a

reasonable expectation that the same complaining party will be subject to the same action

again.”    State ex rel. Calvary v. Upper Arlington, 89 Ohio St.3d 229, 231,

2000-Ohio-142, 729 N.E.2d 1182.

      {¶13} Appellants argue that the matter is capable of repetition in the future, and

may not be subject to review on appeal.      Appellants are extremely concerned that a

similar fatality may happen in the future and that the citizen-initiated process for

commencing a prosecution may be eroded if the prosecuting attorney fails to seek an

indictment. It is axiomatic, however, that while all police-involved shootings present

devastating losses, both to the families involved and the community at large, any such

tragedy must, as a matter of law, be resolved upon its own individual facts.   Whether the

officer reasonably perceived a threat must be analyzed with regard to the moments in

which the weapon is drawn and the moments directly preceding it. Livermore ex rel.

Rohm v. Lubelan, 476 F.3d 397, 406-407 (6th Cir.2007), citing Dickerson v. McClellan,

101 F.3d 1151, 1161 (6th Cir.1996). There is no reasonable expectation that these
appellants will be subject to the same municipal court probable cause affidavits or

interpretation of the statutes again.

                                     Ambiguity Argument

       {¶14} Appellants next assert that because the prosecutor has issued a report, and

not a “no bill,” and did not identify the defendants or the offenses considered, the

Prosecutor’s Report cannot render the claims of this appeal moot.

       {¶15} We note, however, that the Prosecutor’s Report clearly identifies both

Officer Loehmann, as the on-duty officer who fired the fatal shot that caused the death of

Tamir, and Officer Garmback as the on-duty officer who drove the police cruiser to that

fatal confrontation.   The remainder of the Prosecutor’s Report analyzes their actions

during that deadly encounter, and ultimately, recommended “against bringing any

criminal charges to the Grand Jury [because no] reasonable judge or jury would find

criminal conduct” in the officers’ courses of conduct.

       {¶16} In light of the foregoing, we reject the ambiguity argument presented herein.

                                        Double Jeopardy

       {¶17} Appellants also assert that “[a] new grand jury has convened, so it is wholly

possible that the new grand jury, presented with appellants’ opinion, may opt to indict,

and therefore, the assertion of mootness appears to be based solely * * * [upon failure] to

seek an indictment in good faith.”

       {¶18} The question posed within this appeal, however, was whether the Cleveland

Municipal Court erred in determining that it lacks authority to issue the arrest warrants
and referring the matter for further prosecutorial review, not whether the prosecutor acted

in good faith as analyzed with regard to the conclusions of a new grand jury. We

recognize that just as courts are to avoid passing upon claims that have become moot,

they are also “to refrain from giving opinions on abstract propositions and to avoid the

imposition by judgment of premature declarations or advice upon potential

controversies.”   Fortner v. Thomas, 22 Ohio St.2d 13, 14, 257 N.E.2d 371 (1970).

Here, no additional determinations by other grand juries have been rendered, and the

deliberations of such bodies are not ripe within the context of this appeal. Accordingly,

such matters cannot be considered within the framework of this appeal to bar application

of the mootness doctrine.

      {¶19} Moreover, the contention that a new grand jury has actually convened is

outside of our record.   In any event, if in fact a new grand jury has convened, then the

matter will proceed pursuant to R.C. 2935.10. That grand jury action is not presently

before us and is not yet ripe for appellate review; whereas, determinations of a lack of

probable cause under R.C. 2935.09 are immediately appealable. See Metzenbaum v.

Vitantonio, 8th Dist. Cuyahoga Nos. 79477, 79478, 79479, 79480, and 79481,

2002-Ohio-489; In re Slayman, 5th Dist. Licking No. 08CA70, 2008-Ohio-6713.

      {¶20} Based on the foregoing, we dismiss this appeal as moot.

      {¶21} Appeal dismissed. Motion No. 493020 is granted.

      It is ordered that appellee recover of appellants costs herein taxed.

      It is ordered that a special mandate issue out of this court directing the Cleveland
Municipal Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
ANITA LASTER MAYS, J., CONCUR